DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the Response filed on 21 July 2022 is acknowledged. In view of applicant’s claim amendment to claims in Group II, the Restriction Requirement mailed on 22 April 2022 is WITHDRAWN, and all pending claims are subject to examination at this time.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it may exeed 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear whether the film layer is necessarily deposited on the Sn-based plated layer. The Specification only appears to contemplate this arrangement, but it is unclear whether the claim is to be limited in this manner. This issue is also expressly present in the first step of Claim 2.
Regarding Claim 1, it is unclear whether the claimed adhesion amount of Sn includes both the amount in a Sn-plated layer on a surface and amount of Sn in the film layer on a surface, including an amount of Sn in the form of tin oxide. The plain meaning could or could not consider the film amount as an adhesion amount, and so the claim meaning is unclear.
Regarding Claim 1, it is unclear whether the “quantity of electricity” as set forth in the last two lines of this claim is necessarily to be measured according to the test provided in the Specification, as set forth at paragraph 32, or not necessarily. If not necessarily, it is unclear what is basis for considering that one of ordinary skill in the art would ascertain that any particular film meets or does not meet the claimed limitation. For example, if a film does not meet the test of the Specification but otherwise meets some other unspecified test, should that film be considered to be encompassed by the claim. If so, how would one of ordinary skill be on notice that it should be encompassed? Could there be no such films? Should any film that does not meet the test of the Specification not be able to meet any other unspecified test?
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 1-9, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest articles having the claimed combination of features or methods of making articles having this combination of features. For example, Hirano JP 2010-013728 teaches steel plated sheet having Sn in claimed range (Claim 4) which is further plated with layer containing zirconium oxide (Claim 1; Abstract). Hirano does not expressly teach or suggest the claimed combination of features, including the claimed peak position and quantity of electricity of Claim 1. While Hirano teaches that laminate may be heated under ambient conditions in claimed temperature range of Claim 2 (paragraph 25), Hirano does not teach claimed plating times of Claim 2. It may be reasonably presumed that some tin oxide is present in Hirano’s film layer due to use of temperatures in Hirano of temperatures in claimed range of Claim 2 and due to applicant’s demonstration that some tin oxide is present when no heating is performed (Applicant’s Specification, Ex. 1B), but there is no basis for establishing that the method used in Hirano would necessarily form articles of Claim 1 by having the claimed combination of features and thus perform the process of Claim 2. See Hirano (entire document).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
18 August 2022